                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED OF OMAHA LIFE INSURANCE
COMPANY,
                                                           8:19CV234
                     Plaintiff,

       vs.                                          SHOW CAUSE ORDER

ACASS SYSTEMS, LLC, BRIAN
KRUSE, as Trustee of Acass Systems,
LLC; BIZCAPITAL BIDCO I, LLC, and
COLLEEN CASS,

                     Defendants.



      The records of the court show that on June 14, 2019, (Filing No. 19), a letter
was sent to Attorney Benjamin C. Deaver from the Office of the Clerk directing him
to register for the U.S. District Court of Nebraska’s Case Management/Electronic
Case Files System (“System.”).

      As of September 10, 2019, Attorney Benjamin C. Deaver has not complied
with the Clerk’s letter.

      Accordingly,

      IT IS ORDERED,

       On or before September 24, 2019, Attorney Benjamin C. Deaver must
register for the System or show cause by written affidavit why compliance is not
possible as required under the rules of the court.

      Dated this 10th day of September, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
